Title: From Alexander Hamilton to the President and Directors of the Bank of the United States, 12 December 1792
From: Hamilton, Alexander
To: President and Directors of the Bank of the United States



Treasury DepartmentDecember 12. 1792.
Gentlemen

I have to request that you will furnish Young and Dannacker, upon the principles heretofore agreed upon, with such a further sum of money, as, when added to the advances already made to them, will amount to ten thousand Dollars.
I have the honor to be,   Gentlemen, Your Obedt Servt.

Alexander Hamilton
The President and Directorsof the Bank of the U States.

